DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 11) that the cited prior art combined does not teach the amended limitation of claim 1 “wherein during the restoration of the directory structure, the content management system receives synchronization events for the shared directory or other directories of the first user account and the content management system.” Examiner respectfully disagrees.
Barreto places restore actions of files/folders in one or more queues for parallel processing [0047], but does not disclose the limitation on synchronization events; however, Smith teaches a system to synchronize folders offline between a host server (i.e., content management system) and client devices (Smith: [0022]). A synchronization event of a folder (Smith: [0077]) identifies all content items contained in the folder (Smith: [0078]), and all changes to the contained content items since the last synchronization event (Smith: [0079]). The synchronization event is the aggregate list of all identified changes.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to utilize Barreto’s queues to enable parallel processing of the restoration of one folder (i.e., shared directory) and the synchronization event of another folder (i.e., other directory).
In summary, Barreto combined with Smith teaches the argued limitation of independent claims 1, 13 and 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-15, 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto et al. US patent application 2019/0095455 [herein “Barreto”], in view of Senator et al. US patent 5,761,677 [herein “Senator”], and further in view of Smith et al. US patent application 2013/0138608 [herein “Smith”].
Claim 1 recites “A method of restoring a shared directory to a state prior to a past synchronization event, the method comprising: causing, by a content management system, to present a history of synchronization events for the shared directory shared by at least a first user account and a second user account of the content management system, the shared directory being synchronized between a client device associated with the first user account, a second client device associated with the second user account, and the content management system, the history of synchronization events for the shared directory lists changes for content items in the shared directory and its subdirectories;”
Barreto teaches a file hosting service (i.e., content management system) shared by multiple user devices that supports restoring a file, folder (i.e., directory), or entire file system of a user (i.e., user account) to a state at a point-in-time (fig. 1; [0041]). Restore manager retrieves entries from the change log (i.e., history) representing the changes made to files/folders (i.e., content items) in the file system after the point-in-time [0043]. After a restore operation, the restored file system may be synchronized with a local file system on a user device [0048].
Claim 1 further recites “receiving, from the client device, a request in a user interface to return the shared directory to a target state prior to the past synchronization event of the history of synchronization events;”
According to the instant specification [0097], a target state prior to the past synchronization event can be defined by the event, as a representation of state of the directory prior to the event, or by a point in time prior to the event.
In Barreto, user initiates a restore request by selecting a particular point-in-time (i.e., target state) through a user interface via client application on user device (fig. 1, [0040]).
Claim 1 further recites “identifying, by the content management system, a plurality of synchronization events in a period of time between a current state and the target state, the plurality of synchronization events including adding or removing a content item or mounting or unmounting a subdirectory of the shared directory;”
Barreto retrieves the list of change log entries representing changes made to the files (i.e., adding/removing) or folders (i.e., mounting or unmounting) between the user-provided point-in-time (i.e., target state) and the current time (i.e., current state) [0043].
Claim 1 further recites “restoring a directory structure of the shared directory by performing reversed synchronization actions that return the directory structure to the target state prior to the past synchronization event; and”.
Barreto’s restore manager automatically rolls back the retrieved change log entries in reverse order to reverse the changes represented by the relevant entries [0044]. Once the changes are undone, the file system (i.e., directory structure) is returned to the state before those changes (i.e., prior to the past synchronization event).
Claim 1 further recites “after restoring the directory structure, restoring one or more content items in the directory structure to return the shared directed to the target state prior to the past synchronization event by updating references to one or more blocks of the one or more content items,”
According to the instant specification, the content management system stores all current and previous versions of content items [00111]. A change/update to a content item is captured as adding a new version of the content item, with the same content item identifier and a new version number [0041]. In other words, a content item change/update event becomes a new version add event on the content item.
Barreto automatically rolls back the retrieved change log entries in reverse order, including content item add events, but does not disclose storing multiple versions of content items; however, Senator teaches a multi-versioned file system, where changes in a file (i.e., content item) cause a new version to be created with fresh physical data blocks allocated for changed blocks, and with shadow pointers (i.e., references) from the new to the previous version (Senator: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Senator. One having ordinary skill in the art would have found motivation to implement change/update of a content item by adding a new version of the item as in Senator and recording the add event in Barreto’s change log, such that Barreto can restore the item to a prior state by simply rolling back the add events through replacing pointers from the new versions of the item to the old versions of the item at the prior state.
Claim 1 further recites “wherein during the restoration of the directory structure, the content management system receives synchronization events for the shared directory or other directories of the first user account and the content management system.”
Barreto places restore actions of files/folders in one or more queues for parallel processing [0047], but does not disclose the limitation on synchronization events; however, Smith teaches a system to synchronize folders offline between a host server (i.e., content management system) and client devices (Smith: [0022]). A synchronization event of a folder (Smith: [0077]) identifies all content items contained in the folder (Smith: [0078]), and all changes to the contained content items since the last synchronization event (Smith: [0079]). The synchronization event is the aggregate list of all identified changes.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to enable the rollback of synchronization events to a point-in-time in history without relying on expensive file backups [0006]; and to utilize Barreto’s queues to enable parallel processing of the restoration of one folder (i.e., shared directory) and the synchronization event of another folder (i.e., other directory).
Claim 13 and 20 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1 wherein the history of synchronization events for the shared directory includes an aggregated synchronization event that is a grouping of synchronization events.”
In Barreto, restore can be performed for a group of files with particular parameters specifying, for example, changed within a predetermined time period or through a particular device [0041].
Claim 14 is analogous to claim 2, and is similarly rejected.

Claim 3 recites “The method of claim 2 comprising: receiving, by the content management system, a selection of the aggregated synchronization event; and presenting, by the content management system, details that pertain to the aggregated synchronization event, wherein the details include a criterion upon which the grouping of synchronization events was aggregated or the details include a listing of the synchronization events in the grouping.”
In Barreto, a restore request in user interface can also specify one or more restore parameters (i.e., criterion). Restore can be performed for a group of files in the file system with the restore parameters specifying, for example, changes within a predetermined time period or through a particular device [0041]. User interface shows (i.e., presents) list of changes (i.e., synchronization events) made in the file system since the point-in-time, with further details on individual changes (fig. 6, [0040]).
Claim 15 is analogous to claim 3, and is similarly rejected.

Claim 5 recites “The method of claim 1 further comprising: prior to returning the shared directory to the past synchronization event, presenting a preview of the shared directory reflecting the state the shared directory will be in after returning the shared directory to the past synchronization event.”
Prior to a restore operation, Barreto’s user interface shows (i.e., presents) list of changes made in the file system since point-in-time, with further details on individual changes (fig. 6, [0040]). Thus the file system without these changes represents (i.e., previews) the state of the file system at the point-in-time, or equivalently after the restore operation.
Claim 17 is analogous to claim 5, and is similarly rejected.

Claim 7 recites “The method of claim 1 wherein the returning the shared directory to the past synchronization event comprises: reading a list of synchronization events from a server file journal that have occurred in the shared directory subsequent to the past synchronization event; determining an end state of directory after it has been returned to the past synchronization event;”
Barreto’s restore manager retrieves (i.e., reads) entries (i.e., synchronization events) from the change log (i.e., file journal) representing the changes made to the file system since the point-in-time; and determines what changes must be reversed or rolled back to restore the file system to the specified point-in-time (i.e., end state) [0043].
Claim 7 further recites “planning synchronization actions necessary to return the shared directory to the past synchronization event; executing the synchronization actions necessary to return the shared directory to the past synchronization event; and recording the executed synchronization actions in the server file journal.”
Barreto’s restore manager determines (i.e., plans) what changes must be reversed or rolled back, and processes (i.e., executes) the entries in reverse order (i.e., synchronization actions) to reverse or roll back the changes represented by the relevant entries [0044], thus returning the file system to the state at the point-in-time. All changes made are automatically logged (i.e., recorded) in the change log, including rollbacks of changes which are changes themselves.
Claim 19 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7 further comprising: after executing the synchronization actions necessary to return the shared directory to the past synchronization event at the content management system, synchronizing the shared directory on the content management system with the client device.”
Barreto teaches claim 7, where the restored file system (i.e., directory) may be synchronized with a local file system on a user device [0048], but does not disclose this claim; however, Smith synchronizes folders (i.e., directory) offline between a host server (i.e., content management system) and a client device (Smith: [0022]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to integrate Barreto with Smith to enable the rollback of synchronization events to any point-in-time in history in both the content server and the client devices being synchronized with the content server.

Claim 9 recites “The method of claim 1 further comprising: receiving commands effective to navigate the first user account to the shared directory within a first user account directory prior to the presenting the history of synchronization events for the shared directory.”
Barreto’s file hosting service supports restoring a file, folder (i.e., directory), or entire file system of a user (i.e., user account) to a point-in-time [0041]. A user can navigate to a directory in user interface to view deleted items [0033]. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the same user interface to navigate to the directory to be restored, prior to presenting the change log history for the directory in Fig. 6.

Claim 10 recites “The method of claim 1 further comprising: during the returning of the shared directory to the past synchronization event, presenting a progress indicator.”
Barreto’s restore manager provides a status (i.e., indicator) on user interface that informs user of the restoration progress [0048]. 

Claim 11 recites “The method of claim 1 further comprising: prior to the returning of the shared directory to the past synchronization event, determining that the first user account has at least edit access to the shared directory.”
Barreto teaches claim 1, but does not disclose this claim; however, Smith’s synchronization request manager checks with the permission manager to ensure that user has adequate privileges (i.e., at least edit access) to synchronize the selected folder (Smith: [0057]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to integrate Barreto with Smith to enable the rollback of synchronization events to any point-in-time in history, while ensuring that only users with sufficient privileges can do so.

Claim 12 recites “The method of claim 1 further comprising: presenting, by the content management system, a tip card along with the history of synchronization events for the shared directory, the tip card providing a notification that the shared directory can be rolled back to a state that existed for the shared directory before any of the synchronization events in the history of synchronization events took place.”
Barreto displays an example list of entries from change log (i.e., history of synchronization events), together with a tip card (fig. 6, lines 2-4), notifying user the possibility of restoring the file system to "Go back in time to before that catastrophic deletion or event…" took place.

Claim 21 recites “The method of claim 1, wherein the returning the shared directory comprising: determining the target state by reading from the history of synchronization events, the history of synchronization events including locations of data making up content items at the target state and paths of the content items; and”.
7Barreto retrieves (i.e., reads) the list of change log entries (i.e., history of synchronization events) representing changes made to the files/folders between the user-provided point-in-time (i.e., target state) and the current time (i.e., current state) [0043]. The change log captures all changes made to files/folders, including both content and structural changes, together with metadata associated with changes, such as item identifier, change date and time, change type, parent identifier (i.e., location), item path, etc. [0034].
Claim 21 further recites “reconstructing the directory structure of the target state based on the history of synchronization events.”
Barreto and Smith teach claim 1, where Barreto’s restore manager automatically rolls back the retrieved change log entries in reverse order to reverse the changes represented by the relevant entries [0044]. Once the changes are undone, the file system, including the file/folder (i.e., directory) structure, is returned to the state before those changes. Smith’s synchronization event of a folder is just an aggregate list of changes to content items in the folder (Smith: [0077]-[0079]). The rollback of a synchronization event is simply the rollback of all changes in the event.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Smith. One having ordinary skill in the art would have found motivation to integrate Barreto with Smith to enable the rollback of the list of changes of one or more synchronization events to a point-in-time in history to restore (i.e., reconstruct) a directory structure.

Claim 23 recites “The method of claim 1, wherein the returning the shared directory comprising: in response to a request to view a subdirectory of the shared directory, causing, by the content management system, to present, in the user interface of the client device, a current state of the subdirectory and at least a subset of the history of synchronization events for the subdirectory of the shared directory shared by the at least the first user account and the second user account of the content management system, wherein after restoring the directory structure, each content item is restored in the subdirectory of the directory structure.”
In Barreto, a restore request in user interface can specify one or more restore parameters. Restore can be performed for a group of files (i.e., content items) in the file system (i.e., subdirectory) with the restore parameters specifying, for example, changes within a predetermined time period or through a particular device [0041]. User interface shows (i.e., presents) the restored state (i.e., current state), together with the list of changes (i.e., history of synchronization events) made during the time period, with further details on individual changes (fig. 6, [0040]).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1 and 13 respectively, in view of Senator and Smith, and further in view of Charles et al. US patent application 2013/0054969 [herein “Charles”].
Claim 4 recites “The method of claim 1 further comprising: prior to returning the shared directory to the past synchronization event, elevating access privileges for a user account having multiple privilege levels to a higher privileged level.”
Barreto and Smith teach claim 1, where Smith teaches synchronization events, while the combination of Barreto and Smith teaches the rollback (i.e., return) of synchronization events. They do not disclose the limitation on elevating access privileges; however, Charles teaches a method to secure access privileges of a virtual mobile management client. The client consists of various system tools, some of which require root privilege to access certain system APIs. The method provides an embedded client stub that elevates the access privilege of such tools to root level during tool execution to perform remote virtual mobile management (Charles: [0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto and Smith with Charles. One having ordinary skill in the art would have found motivation to incorporate the embedded client stub of Charles in Smith’s permission manager such that user’s access privileges are elevated temporarily to sufficient levels to perform Barreto’s restore operation, where Smith’s past synchronization events are rolled back to a point-in-time in history, without compromising access control for other users or other operations.
Claim 16 is analogous to claim 4, and is similarly rejected.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barreto as applied to claims 1 and 13 respectively, in view of Senator and Smith, and further in view of Nielsen. Confirmation Dialogs Can Prevent User Errors – If Not Overused. https://www.nngroup.com/articles/confirmation-dialog/, Feb. 2018, pp. 1-8 [herein “Nielsen”].
Claim 6 recites “The method of claim 1 further comprising: after returning the shared directory to the past synchronization event, presenting a confirmation option requesting the first user account to confirm a result of the returning the shared directory to the past synchronization event.”
Barreto teaches claim 1, with a user interface from which user initiates a restore operation (fig. 6), but does not disclose this claim; however, Nielsen teaches design guidelines for confirmation dialog. When undo is possible, a confirmation dialog can be used after actions are performed (Nielsen: pp. 4/8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Barreto with Nielsen. One having ordinary skill in the art would have found motivation to follow Nielsen’s guideline to provide confirmation dialog for Barreto’s user interface, such that user has opportunity to confirm the requested restore operation, to avoid possible user error.
Claim 18 is analogous to claim 6, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163